DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panchawagh et al. (US 20180373913).
Regarding claim 1, Panchawagh discloses (Figs. 1-20) an electronic apparatus comprising: a screen comprising: a display area (610, 710); an outer surface (surface of 710, 905 contacting 705), wherein the outer surface is a touch surface; and an inner surface (opposite surface to the outer surface), wherein the inner surface is a light shielding layer (955, 991), and wherein the light shielding layer comprises a light transmission region (portion between adjacent 991s) located in the display area; a fingerprint circuit (970, 980, 985, 990) attached to the light transmission region and comprising: a first surface facing the screen; a second surface facing away from the screen; and a side surface coupled between the first surface and the second surface; and a frame adhesive (992, 1215) configured to attach the fingerprint circuit and the light transmission region, wherein the frame adhesive comprises: a first connection area (portion 
Regarding claim 2, Panchawagh discloses (Figs. 1-20) the light transmission region (portion between adjacent 991s) is a through hole disposed on the light shielding layer, and wherein the frame adhesive is accommodated in the through hole.
Regarding claim 3, Panchawagh discloses (Figs. 1-20) the light transmission region comprises a plurality of light transmission holes (spaces on each side of 970, 980, 985, 990), and wherein the light transmission holes are disposed on the light shielding layer (995, 991) and distributed in an array.
Regarding claim 4, Panchawagh discloses (Figs. 1-20) the second connection area comprises an outer edge away from the first connection area, wherein the outer edge is fastened to the light transmission region using a second sealing adhesive (992, 1215), and wherein a gap is disposed between the second sealing adhesive and an inner wall of the through hole.
Regarding claim 5, Panchawagh discloses (Figs. 1-20) the outer edge comprises an attaching surface configured to bond to the light transmission region, a second outer surface away from the screen, and a side connection surface coupled between the attaching surface and the second outer surface, and wherein the second sealing adhesive (992, 1215) is configured to cover the side connection surface and a part of the second outer surface.

Regarding claim 8, Panchawagh discloses (Figs. 1-20) the frame adhesive is of an opaque structure, wherein the first surface comprises a recognition area and a frame area surrounding the recognition area, wherein the frame adhesive is attached to the frame area, and wherein an air layer is formed between the recognition area and the screen (sections 0116, 0144).
Regarding claim 9, Panchawagh discloses (Figs. 1-20) the fingerprint circuit (970, 980, 985, 990) is partially embedded into the through hole.
Regarding claim 10, Panchawagh discloses (Figs. 1-20) the frame adhesive is an integrated closed frame structure (sections 0116, 0144).
Regarding claim 11, Panchawagh discloses (Figs. 1-20) the frame adhesive comprises a plurality of segments of sub-adhesive, and wherein the segments of sub-adhesive are arranged in a frame structure (sections 0116, 0144).
Regarding claim 12, Panchawagh discloses (Figs. 1-20) a screen connector (1135) disposed on the screen; and a flexible circuit board (975, 1120) disposed on the second surface and electrically coupled to the screen connector.
Regarding claim 13, Panchawagh discloses (Figs. 1-20) a stiffener (1150) disposed on a side of the flexible circuit board away from the second surface.
Regarding claim 15, Panchawagh discloses (Figs. 1-20) a fingerprint circuit assembly method, comprising: providing a screen, wherein an outer surface (surface of 710, 905 contacting 705) of the screen is a touch surface, wherein an inner surface (opposite surface to the outer surface) of the screen is a light shielding layer (955, 991), wherein a light transmission region 
Regarding claim 16, Panchawagh discloses (Figs. 1-20) forming the light transmission region (portion between adjacent 991s) by disposing a through hole on the light shielding layer.
Regarding claim 17, Panchawagh discloses (Figs. 1-20) disposing a second sealing adhesive (992, 1215) between an outer edge of the second connection area that is away from the first connection area and the light transmission region.
Regarding claim 18, Panchawagh discloses (Figs. 1-20) the light transmission region comprises a plurality of light transmission holes (spaces on each side of 970, 980, 985, 990), and wherein the light transmission holes are disposed on the light shielding layer (995, 991) and distributed in an array.
Regarding claim 19, Panchawagh discloses (Figs. 1-20; in particular Figs. 9B, 11B-11C, 12A-12C, 13A-13B) a size of the second connection area is greater than a size of the first connection area.
Allowable Subject Matter
Claims 6 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the electronic apparatus of claim 6, in particular the limitations of the side surface comprises a step surface and a rough surface, and wherein the first sealing adhesive is configured to bond to the step surface and the rough surface. The prior art does not disclose or suggest the electronic apparatus of claim 20, in particular the limitations of the side surface comprises a step surface, and wherein the first sealing adhesive is configured to bond to the step surface. The prior art does not disclose or suggest the electronic apparatus of claim 21, in particular the limitations of the side surface comprises a rough surface, and wherein the first sealing adhesive is configured to bond to the rough surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jin (US 20180315803), He et al. (US 20180260602), and Kobayashi et al. (US 20100097080).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871